11-2707-ag
         Effendi v. Holder
                                                                                         BIA
                                                                            Gordon-Uruakpa, IJ
                                                                                 A097 149 945
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of August, two thousand twelve.
 5
 6       PRESENT:
 7                           GUIDO CALABRESI,
 8                           REENA RAGGI,
 9                           DEBRA ANN LIVINGSTON,
10                                Circuit Judges.
11
12       _____________________________________
13
14       RUSLI EFFENDI,
15                Petitioner,
16
17                           v.                                 11-2707-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                  H. Raymond Fasano, Esq., New York,
25                                        New York.
26
27       FOR RESPONDENT:                  Tony West, Assistant Attorney
28                                        General; Russell J.E. Verby, Senior
29                                        Litigation Counsel; Kristen
 1                          Giuffreda Chapman, Attorney, Office
 2                          of Immigration Litigation, United
 3                          States Department of Justice,
 4                          Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Rusli Effendi, a native and citizen of

11   Indonesia, seeks review of a June 7, 2011 order of the BIA,

12   vacating the October 17, 2003 decision of Immigration Judge

13   (“IJ”) Vivienne E. Gordon-Uruakpa granting Effendi’s

14   application for withholding of removal.   In re Rusli

15   Effendi, No. A097 149 945 (B.I.A. June 7, 2011), vacating

16   No. A097 149 945 (Immig. Ct. N.Y.C. Oct. 17, 2003).     We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of the case.

19       When the BIA issues an independent decision on remand

20   from this Court, we review the BIA’s decision alone.     See

21   Belortaja v. Gonzales, 484 F.3d 619, 623 (2d Cir. 2007). The

22   applicable standards of review are well-established.     See 8

23   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

24   513 (2d Cir. 2009).

25


                                  2
 1       Effendi’s sole argument that the BIA ignored our

 2   previous request to clarify the legal standard it uses when

 3   determining whether a particular group has established a

 4   pattern or practice of persecution is without merit.

 5   Rather, on remand, the BIA expressly acknowledged our

 6   request for a clarification of the standard that the agency

 7   uses to determine whether an applicant for withholding of

 8   removal has demonstrated a “pattern or practice of

 9   persecution” under 8 C.F.R. § 1208.16(b)(2).    The BIA

10   explained that, although there is no fixed definition of

11   what constitutes a pattern or practice of persecution, and

12   no concrete formula for assessing how systemic, pervasive,

13   or organized such persecution must be, the agency:

14   (1) relies heavily on the country conditions evidence in the

15   record, taking into account credible testimony provided by

16   the alien and/or expert witnesses where appropriate; and

17   (2) determines on a case-by-case basis whether this

18   objective evidence sufficiently establishes that the alien

19   belongs to a particular group of persons being persecuted on

20   a “systemic, pervasive, or organized basis” on account of a

21   protected ground by the government or by forces the

22   government is unable or unwilling to control.    In re Rusli



                                  3
 1   Effendi, No. A097 149 945, slip op. at 2 (B.I.A. June 7,

 2   2011).   Accordingly, the BIA did not ignore our request for

 3   clarification of the standard it uses in assessing pattern

 4   or practice claims.

 5        Moreover, we decline Effendi’s invitation to remand

 6   this case again to the agency for a more precise statement

 7   of its pattern or practice standard.   While we have

 8   encouraged the agency to elaborate upon the standard it has

 9   applied in analyzing such claims, see Mufied v. Mukasey, 508

10   F.3d 88, 92–93 (2d Cir. 2007), we are sufficiently satisfied

11   with the BIA’s discussion of the pattern or practice

12   standard here to decide this case.

13       Where the BIA “explicitly discussed the pattern or

14   practice claim and the record includes substantial

15   documentary evidence regarding the conditions in

16   petitioner’s homeland, we are able to reach the conclusion

17   that the agency’s decision was not erroneous.”     Santoso v.

18   Holder, 580 F.3d 110, 111 n.1 (2d Cir. 2009).    Here, in

19   finding that Effendi failed to demonstrate a pattern or

20   practice of persecution of ethnic Chinese and Buddhists in

21   Indonesia, the BIA explicitly referenced the country

22   conditions evidence in the record, which included several


                                   4
 1   U.S. Department of State reports and newspaper articles.

 2   The BIA reasonably noted that, while some of the evidence

 3   indicates that ethnic and religious minorities are targeted

 4   by radical groups and that the Indonesian government is, at

 5   times, unable to control these groups, Petitioner’s evidence

 6   does not establish that the threat of harm faced by ethnic

 7   Chinese and Buddhists in Indonesia is systemic, pervasive,

 8   or organized.   See 8 C.F.R. § 1208.16(b)(2); Santoso, 580

 9   F.3d at 111 n.1, 112. Moreover, as the BIA noted, we have

10   previously relied on similar background evidence to find no

11   pattern or practice of persecution against ethnic Chinese

12   and Christians throughout Indonesia.   See Santoso, 580 F.3d

13   at 112.

14       Accordingly, because the BIA explicitly discussed

15   Effendi’s pattern or practice claim and the background

16   evidence regarding conditions in Indonesia, and reasonably

17   found that the record evidence did not indicate that ethnic

18   Chinese and Buddhists in Indonesia are persecuted on a

19   systematic, pervasive, and organized basis, substantial

20   evidence supports the BIA’s determination that Effendi

21   failed to meet his burden of proof for withholding of

22   removal.   See 8 C.F.R. § 1208.16(b)(2); Santoso, 580 F.3d at

23   111 n.1, 112.
                                   5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    6